Citation Nr: 0314770	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  96-13 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for body stiffness, to include as 
secondary to service-connected paranoid schizophrenia.

2.  Entitlement to service connection for residuals of a head 
injury with memory loss.

3.  Entitlement to an increased disability rating for 
paranoid schizophrenia, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for paranoid schizophrenia was denied.

The veteran also appeals a March 2000 rating action wherein 
the RO held that new and material evidence had not been 
submitted to reopen a claim of service connection for body 
stiffness, and an April 2001 rating action wherein the RO 
denied the veteran's claim of service connection for 
residuals of a head injury with memory loss.

This case was before the Board in April 2001 at which time it 
was remanded for additional development.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  In an unappealed decision, dated in June 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for body stiffness, to include as secondary to 
service-connected paranoid schizophrenia.

3.  The evidence received since the RO's June 1998 decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for body stiffness.

4.  Although the veteran reported a head injury in service, 
no objective signs of cranial trauma or memory loss were 
noted; there is no medical evidence of record indicating that 
any current memory loss is related to an in-service head 
injury.

5.  The veteran's schizophrenia is manifested, primarily, by 
auditory and visual hallucinations, as well as paranoia, some 
depression, anxiety and occasional suicidal ideation, all 
fairly well controlled with medication, and a relatively 
isolated lifestyle; overall, these symptoms appear to result 
in moderate to severe impairment of social and industrial 
adaptability; total impairment of social and industrial 
adaptability, under either the former or revised applicable 
criteria, is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 1998 decision denying the veteran's claim for 
service connection for body stiffness, to include as 
secondary to paranoid schizophrenia; the claim for body 
stiffness is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).  

2.  Residuals of a head injury with memory loss were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.16, 4.130, 4.132, Diagnostic Code 9203 (1995 & 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a; see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  For the 
reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The provisions of 38 U.S.C.A. § 5103(a) 
require VA to assist the appellant with his or her claim and 
to provide him or her with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The appellant was notified in the RO's March 1996, March 
2000, and April 2001 rating decisions that new and material 
evidence had not been presented to reopen a claim for service 
connection for body stiffness, to include as secondary to 
service-connected paranoid schizophrenia; that the criteria 
for an increased rating for service-connected paranoid 
schizophrenia had not been met; and that the criteria for 
service connection for residuals of a head injury, with 
memory loss, had not been met.  The rating decisions, 
statements of the case (SOC's), and the supplemental 
statements of the case (SSOC's) informed the appellant of the 
evidence needed to substantiate his claims.  In letters dated 
in January 2001, April 2001, and August 2002, the RO notified 
the veteran of the evidence he should provide and which 
evidence would be retrieved by VA.  The provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 have been 
satisfied.  See Quartuccio, supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records as well as VA medical records.  The 
Board therefore finds that additional development is not 
required.  The veteran has been offered a psychiatric 
examination for the evaluation of his paranoid schizophrenia, 
and has been scheduled several times for such an examination.  
However, the veteran has failed to report, despite confirming 
his appointment.  Likewise, the veteran has been scheduled 
for hearings before a Member of the Board on more than one 
occasion and has failed to report for the scheduled hearings 
without any explanation.  With regard to the claim for body 
stiffness, the Board notes that this is a "new and 
material" claim.  See 38 U.S.C.A. § 5108.  As the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide these claims.  See 
38 U.S.C.A. § 5103A(f) (West 2002). 

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

I.	Claim for Service Connection for Body Stiffness

The veteran essentially asserts that new and material 
evidence has been presented to reopen his claim of 
entitlement to service connection for body stiffness, to 
include as secondary to service-connected paranoid 
schizophrenia.

Reopening the claim.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

The Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material and, if the evidence is new and material, 
the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans, at 283; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence is defined as follows:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156.

Recently, new VA regulations have been adopted which 
implement more stringent criteria to be met in order to 
reopen a previously denied claim with new and material 
evidence.  However, the new, more stringent, regulations are 
applicable to claims filed on and after August 29, 2001.  In 
the present case the veteran filed to reopen his claim prior 
to this date.  Under the less stringent criteria, the court 
has held that new and material evidence can be evidence which 
provides a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ED. 1990).  If such evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," then the claim must be 
reopened.  Hodge v. West, 155 F.3d 1356 (1998); 38 C.F.R. 
§ 3.156(a).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996), Glynn v. Brown, 6 Vet. App. 523 (1994).

In June 1998 the RO denied the veteran's claim for service 
connection for body stiffness.  The veteran did not perfect 
an appeal of the June 1998 decision, and it became final.  
38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim for service connection for body 
stiffness, to include as secondary to service-connected 
paranoid schizophrenia.  For the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the June 1998 RO decision which is relevant to, and 
probative of, the question of whether these disorders were 
incurred during the veteran's period of active duty or 
related to the veteran's service-connected paranoid 
schizophrenia.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

Relevant evidence of record at the time of the June 1998 RO 
rating decision consisted of the veteran's service medical 
records; VA examination reports, dated in February 1974, 
November 1976, November 1979, March 1989 , and July 1993; VA 
hospital records, dating in May 1974, from June 1974 to 
September 1974, and in July 1985; and VA outpatient treatment 
reports, dating from October 1992 to April 1993 and from 
February 1994 to May 1998.  These records reflect mainly 
psychiatric treatment for paranoid schizophrenia.

The RO notified the veteran in June 1998 that upon review of 
the evidence submitted, it had been determined that his body 
stiffness was a symptom and not a ratable disability.

Relevant evidence submitted since the June 1998 rating 
decision includes the following:  multiple lay statements 
from the veteran; and medical records from the Gainesville 
VAMC, dating from October 1998 to June 2002, reflecting 
treatment for paranoid schizophrenia.  This evidence is 
"new" because it was not before the RO when it denied 
entitlement to service connection for body stiffness in June 
1998.  However, the Board finds that this evidence is not 
material evidence.  Specifically, none of this evidence shows 
that the veteran's claimed body stiffness is a disability for 
which compensation may be granted.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (absent proof of a 
present disability there can be no valid claim).  In 
addition, none of this evidence contains a competent opinion 
showing that the veteran currently has a disability 
manifested by body stiffness that is related to either 
service or to his service-connected paranoid schizophrenia.  
Accordingly, the new evidence does not pertain to the 
evidentiary defects which were the basis for the RO's June 
1998 decision.  The Board therefore finds that the submitted 
evidence does not bear directly and substantially upon the 
issue at hand, that this evidence is not probative of the 
issue at hand, and is not material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
not reopened.

II.	Service Connection for residuals of head injury with 
memory loss

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  A review of the veteran's service 
medical records reflects that he was seen in December 1969 
due to a questionable head injury.  At that time, he reported 
that he fell over and bumped his head, but was not knocked 
out.  The examiner noted that the veteran smelled of alcohol, 
was very belligerent and hostile, and had no signs of cranial 
trauma.  Objective examination revealed no signs of injury.  
Diagnosis was "drunk."  At the time of the veteran's June 
1972 separation examination, the veteran's head was normal, 
with the exception of a well-healed cleft lip and palate.  No 
complaints or findings with respect to memory loss were 
noted.

Following service, the veteran was afforded a VA examination 
in February 1974, at which time his head was characterized by 
the examiner as "normal."  At that time, no memory loss was 
noted, nor did the veteran complain of such.  More than ten 
years later, a July 1985 hospitalization record notes that 
the veteran had good recall "based on digits and objects, 
but poor [recall] based on circumstances of admission."  
This comment was made in the context of the veteran's 
paranoid schizophrenia, and no mention of an in-service head 
injury was made.  At the time of a March 1989 VA examination, 
the veteran's memory appeared to be "fairly intact," and he 
was well-oriented to time, place and person.

Other treatment records associated with the veteran's claims 
folder following service reflect mainly psychiatric treatment 
for the veteran's paranoid schizophrenia, and do not reflect 
memory loss due to a head injury.  The only reference to a 
head injury is dated in June 1997, when the veteran was 
diagnosed with schizophrenia, status post head trauma.  
However, this statement appears to be based solely upon the 
history of the veteran, as there is no medical evidence upon 
which this is based.

Analysis.  The veteran contends that he currently suffers 
from memory loss as a result of a head injury incurred during 
his military service.  However, the Board concludes that the 
evidence tending to support the veteran's claim is outweighed 
by evidence against the claim.  Specifically, although the 
veteran's service medical records do reflect complaints of a 
head injury, at the time of the alleged incident, no 
objective signs of cranial trauma were found.  Further, at 
the time of his June 1972 separation examination, the 
veteran's head was normal, with the exception of a well-
healed repair of a cleft lip and palate.  As noted above, no 
complaints or findings with respect to memory loss were noted 
in service.

Moreover, the veteran did not seek treatment for residuals of 
a head injury with memory loss, subsequent to separation from 
service.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).  The United 
States Court of Appeals for the Federal Circuit affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised.  Id; 
see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. April 
1, 2002) (en banc) ("negative evidence" could be considered 
in weighing whether the evidence in a case meets the 
preponderance of the evidence standard).

Although in June 1997, the veteran was diagnosed with 
schizophrenia, status post head trauma, this appears to be 
based upon the mere history of the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (a mere transcription of the 
appellant's contentions without enhancement cannot be 
considered medical evidence.)  Memory loss was not noted at 
the time.

Finally, although the veteran has provided his opinion 
regarding the etiology of his current alleged memory loss, he 
is not competent to render an opinion regarding medical 
causation.  Generally, a layperson is capable of opining only 
with respect to his or her symptoms; a layperson may not 
opine on matters requiring medical knowledge, such as the 
etiology or diagnosis of symptoms.  See Espiritu, supra.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, as set forth above, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

II.	Increased Rating

In a March 1976 rating action, service connection was 
granted, and a 30 percent rating was assigned for paranoid 
schizophrenia, effective from July 1, 1974.  By means of a 
September 1993 rating action, the veteran's rating for this 
disability was increased to 50 percent, effective May 3, 
1993.  Most recently, the veteran submitted a claim for 
increase in July 1995.  In the March 1996 rating action 
presently on appeal, the RO denied the veteran's claim.

The Board notes at the outset that the relevant treatment 
records with respect to this issue, which will be referred to 
herein, are all from the Gainesville VAMC.  Outpatient 
treatment records from this facility, dating from January 
1994 to August 1995, do not reflect treatment for the 
veteran's psychiatric disorder on a direct basis.  However, 
the veteran was hospitalized at this facility from July 30, 
1995 to August 1, 1995 for treatment of a foreign body in the 
rectum, as a result of the fact that the veteran placed a 
broom stick in this body part secondary to voices telling him 
to do so.  At that time, the treating physician noted the 
veteran's long history of schizophrenia.

In September 1995, the veteran presented with a history of 
psychosis, and was on medication.  It was noted that the 
veteran had recently fallen off a ladder and lost his job.  
The veteran had had four to five psychiatric hospitalizations 
in the past, and was taking anti-anxiety medication.  The 
veteran's sleeping, eating and mood were described as 
"okay."

Treatment notes, dated in February 1996, reflect the 
veteran's complaints with respect to side effects of his 
current medications, which included Haldol and Cogeatin.  The 
veteran stated that he felt shaky and sleepy "all the 
time."  The veteran indicated that he worked hard at yard 
maintenance for "a few lawns," which was as much as he 
could take.  He denied auditory or visual hallucinations.  

In May 1997, the veteran complained that he did not believe 
his anti-psychotic medication was working.  He was still 
hearing voices, but had no suicidal or homicidal ideation.  
He believed he could hear his father calling him.  He was 
taking Benztropine and Perphenazine, and he was continuing to 
feel paranoid.  Diagnostic assessment was of paranoid 
schizophrenia.

In June 1997, the veteran reported that he had quit drinking 
alcohol two years previously, as he got "in trouble" when 
drinking.  He reported attending a church, which he enjoyed.  
He stated that he lived alone, and had little contact with 
his brother and sister.  He was not married and had no 
children.  The veteran was given a new dose of Respiridon, 
and was able to recite his new schedule at the end of the 
session.  He had insight, according to the examiner.  

The following month, the veteran was hospitalized from July 
18 to July 22, with the presenting complaint that he was 
afraid that he would hurt himself, and a history of auditory 
and visual hallucinations and depression.  He stated that he 
had "started feeling bad" about a week prior to his 
voluntary admission.  He complained of his neighbors 
harassing him and trying to take his money.  He described 
wanting to "slit his wrists."  The veteran admitted to 
suicidal ideation, auditory hallucinations, visual 
hallucinations, paranoia, delusions, but not to homicidal 
ideation.  The veteran lived alone in a mobile home and was 
self-employed in the lawn maintenance field.

Upon admission, the veteran was restricted to the ward and 
started on 10 mg. of Olanzapine for his psychotic symptoms, 
in addition to other medications for the control of side 
effects.  The veteran's agitation and suicidal ideation 
subsided over the course of the evening of admission.  During 
the course of the veteran's hospitalization, he was over-
sedated and spent the majority of his time sleeping.  The 
veteran was discharged irregularly due to an unauthorized 
absence.  Relevant discharge diagnoses were of chronic mental 
illness, financial stresses, and poor family support.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.

In September 1997, the veteran reported that he felt that he 
may need to be hospitalized again.  He reported feeling 
suspicious and stressed, and mentioned having difficulties 
with his probation officer.  The examiner noted that the 
veteran sounded anxious.

In December 1997, the veteran voiced his suspicion that he 
was being watched.  He also admitted auditory hallucinations.  
The veteran brought up the fact that he had had trouble 
managing his temper one month previously, when he was not 
taking his medication.  He agreed that medication helped him 
have less conflict with others.  The veteran stated that he 
was sleeping well, and his hygiene appeared good.  

The record indicates that the veteran was scheduled to 
testify at a hearing at the RO in October 1997 but he failed 
to report for the hearing.  In November 1997 the RO made 
arrangements for the veteran to be scheduled for a 
psychiatric examination.  The veteran was scheduled for an 
examination in January 1998 but he failed to report for the 
examination.

VA medical records dated in December 1997 reflect that the 
veteran had not been keeping his Mental Health Clinic 
appointments since August 1997 and had not been taking his 
antipsychotic medication since the end of October 1997.  When 
the veteran was seen in December 1997 it was noted that he 
still had suspicion that he was being watched and had 
auditory hallucinations.  In February 1998, the veteran 
indicated increased paranoia toward his neighbor.  Although 
he was taking his medications as ordered, he still had 
difficulty in managing his feelings.

In May 1998, the veteran appeared relatively organized.  He 
was having auditory hallucinations, as well as some visual 
hallucinations, but no suicidal or homicidal ideation.  The 
examiner noted that the veteran had missed two appointments.  
The veteran indicated that he enjoyed working at Hardee's, 
where he had been employed for five weeks, working for four 
hours in the afternoon.  He continued to do some lawn work on 
the side.  In June 1998, the veteran presented for another 
appointment with paranoid ideation, stating that, "My 
neighbor is threatening me again."  The examiner indicated 
that the veteran was positive for hallucinations of a self-
derogatory nature, but not for either suicidal or homicidal 
ideation.  He was sleeping and eating well.

In November 1998, the veteran's probation officer reported to 
a VA examiner that the veteran's probation had been revoked, 
and that he was in jail.  The probation officer commented 
that the veteran appeared to be happy in jail, and that he 
may be better off living with a group of people instead of 
alone.  An outpatient treatment note dated the following 
month indicated that the veteran had been released from jail 
on December 4.  The veteran continued to express paranoid 
ideation with respect to his neighbors.

A May 1999 outpatient note indicates that the veteran 
reported that he had been off of his medication for 
approximately one month, and that he had lost his house.  He 
had lived in the woods for several weeks, but at the time of 
the report, he was renting a mobile home.  He had no 
utilities but was planning to have them turned on soon.  He 
was hallucinating, but had no suicidal or homicidal ideation.  
He was working 26 hours per week at Hardee's.  In the 
examiner's opinion, the veteran was euthymic, and he appeared 
neatly dressed and clean.

In September 1999, the veteran had not been taking his 
medication for at least three months.  He was positive for 
hallucinations of a self-derogatory nature and paranoid 
ideation, but not for suicidal or homicidal ideation.  He 
appeared clean and neatly dressed.  The veteran's landlord, 
who brought him to the appointment, stated that the veteran 
had been homeless for a month, but currently had a trailer 
where he stayed, with no electricity.

The following month, the veteran reported that he felt much 
better with the use of Olanzapine.  He continued to deny 
active suicidal or homicidal ideation, as well as visual 
hallucinations, but described chronic auditory 
hallucinations.  At the time of another appointment that 
month, the veteran still had paranoid ideation toward others, 
and was encouraged to walk away from situations where he felt 
others were making fun of him.  In the opinion of the 
examiner, the veteran appeared to be "stabilizing."

Outpatient notes, dated in December 1999 and January 2000, 
reflect that the veteran continued to miss scheduled 
appointments.  A December 1999 outpatient note reflects that 
the veteran had been doing well, but described chronic 
symptoms of schizophrenia, to include derogatory auditory 
hallucinations, occasional thought broadcasting, paranoia and 
suspiciousness.  The veteran denied symptoms of major 
depression, but described "feeling down" at times.  
Clinical diagnosis was of paranoid schizophrenia.

The veteran was scheduled for an examination for disability 
evaluation purposes in February 2000 but he failed to report 
for the examination.

In June 2000, the veteran reported that he was having 
difficulty keeping his appointments due to lack of 
transportation.  He described feeling paranoid, stating that 
he felt people were spying on him.  He stated that he had 
occasional depressed days, secondary to situational 
stressors.  He was working in church groups, and denied 
suicidal or homicidal ideation.  In July 2000, the veteran 
reported increased paranoia.  He said he was taking his 
Olanzapine and working at Hardee's twice a week.  He stated 
that he was able to leave a situation that made him feel 
uncomfortable.

In August 2001, the veteran's psychiatrist noted that he had 
been receiving letters from the veteran, one of which 
expressed the veteran's wish to have a sex change operation 
and another which described that the veteran was engaged in a 
homosexual relationship.  In conversation, the veteran stated 
that he did not wish to harm anyone, and voiced understanding 
when the psychiatrist told him that their relationship was a 
professional, not personal, one.

In March 2002, the veteran presented with a flat affect, and 
stated that he was "trying not to let the people bother me 
too much."  The examiner noted that the veteran lived in a 
very isolated setting with minimal community support.  He was 
at risk of further decompensation without medication, and was 
unlikely to get to appointments without VA assistance.

In June 2002, the veteran reported feeling concerned about 
his landlord, whom he feared may catch his home on fire by 
forgetting to turn the stove off.  This fear was very 
stressful for the veteran.  He found that Olanzapine "knocks 
[him] out" and allowed him to sleep at night without worry.  
He admitted to "self mutilating" after the military "with 
sexual organ," but no recent self-harm.  The examiner told 
him not to write letters.  The veteran was to right his 
bicycle from the forest to the VA clinic parking lot by 7:30 
am to catch the van to the Gainsville VA medical facility.  
It was noted that he rode his bike to the clinic and that the 
trip took about 45 minutes each way.  Diagnosis was of 
schizophrenia, paranoid, stable.

The veteran was scheduled for VA examination in August 2002, 
but failed to report despite confirmation of his appointment.

Legal Criteria and Analysis.  Disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran initiated the present action by submitting a 
claim for increase in July 1995.  During the course of this 
appeal, VA amended the rating criteria for evaluating 
psychiatric disabilities, effective November 7, 1996.  See 61 
Fed. Reg. 52,695-702 (1996) (codified at 38 C.F.R. § 4.130). 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas, 1 Vet. App. at 
312.  The RO has considered the veteran's claim under the 
former and revised criteria and there is no prejudice to him 
in the Board doing the same, applying the more favorable 
result, if any.  Bernard, 4 Vet. App. at 393.  If an increase 
is warranted based solely on the revised criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  VAOGCPREC 3-2000; 65 
Fed. Reg. 33422 (2000). 

The veteran's service-connected paranoid schizophrenia is 
currently evaluated as 50 percent disabling.  Prior to 
November 7, 1996, the general rating formula for psychotic 
disorders rated schizophrenia, paranoid type, under 38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1995) (in effect at the time 
of the March 1996 rating decision on appeal).  That provision 
required considerable impairment of social and industrial 
adaptability for a 50 percent rating.  The term 
"considerable" was defined as "rather large in extent or 
degree."  VAOGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  See 
also Hood v. Brown, 4 Vet. App. 301 (1993).  A 70 percent 
rating required symptomatology productive of severe 
impairment of social and industrial adaptability.  A 100 
percent rating was for assignment in cases of active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Codes 9203 (1995).

In addition, 38 C.F.R. § 4.16(c) (1995), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Under the revised criteria, now set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9203 (2002), a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9203 (2002).  

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1995).  Under the revised 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2002).  

VA regulations provide that individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  38 C.F.R. §§ 3.326(a), 3.327 (2002).  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
Generally, when the veteran, without "good cause," fails to 
report for an examination in connection with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2002).  In this case, the available medical evidence 
reflects that the veteran suffers from a severe psychiatric 
disorder which may account for his failure to report for the 
scheduled examinations.  Additionally, the Board finds that 
the available medical evidence is adequate for rating 
purposes.  While the results of a VA psychiatric examination 
may have been helpful in rating the veteran's condition, the 
veteran did not report for such an examination.  In this 
regard, the Court has held that the VA's duty to assist the 
veteran in the proper development of his case is "not always 
a one-way street" and the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992); 
see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
Thus, the Board will proceed to decide the issue on appeal 
without the potential benefit of an examination report.

Overall, the veteran's psychiatric symptoms are shown to 
result in moderate to severe impairment of social and 
industrial adaptability.  The record indicates that the 
veteran's schizophrenia is manifested by auditory and visual 
hallucinations, as well as depression, anxiety, occasional 
suicidal ideation and paranoia, the later of which are fairly 
well controlled with medication.  The record also shows that 
the veteran leads a relatively isolated lifestyle, but does 
work several hours each day.  There was a period of several 
weeks during which the veteran was homeless and lived in the 
woods.

The Board also notes a GAF score of 50 was reported during 
the pendency of the appeal.  The criteria for determining a 
GAF score on this scale are found in the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  According 
to the DSM-IV, a GAF score of 41 to 50 is considered 
reflective of serious symptoms or serious impairment in 
social or occupational functioning.  A GAF score of 50 to 60 
contemplates moderate symptoms or moderate difficulty in 
social or occupational functioning.  Thus, the GAF scores 
reported during the course of this appeal consistently 
reflect moderate to serious symptoms and moderate to serious 
impairment.  

Giving the veteran the benefit of the doubt, the Board finds 
that the veteran's disability results in, overall, severe 
social and industrial impairment, for which a 70 percent 
evaluation is assigned under the former applicable rating 
criteria.  The Board notes, however, the evidence does not 
demonstrate that the veteran has active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability to warrant a 100 percent rating under the old 
criteria.  The record clearly establishes that the veteran 
continues to work several hours each day.  Similarly, the 
evidence does not demonstrate that the criteria for a 100 
percent rating under the new criteria are met.  Total social 
and occupational impairment, due to such symptoms as grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name, simply are not 
shown.  While the veteran has serious psychotic symptoms in 
that he continues to experience auditory and visual 
hallucinations, he has generally been oriented, is able to 
perform activities of daily living and is not a danger to 
himself or others.  

Thus, in the absence of evidence that the veteran's 
schizophrenia results in total social and occupational 
impairment, assignment of a 70 percent, but no higher, rating 
is warranted.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a low back condition is 
denied.

Service connection for residuals of a head injury with memory 
loss is denied.

A 70 percent evaluation for the veteran's schizophrenia is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

When a veteran has a schedular rating which meets the minimum 
criteria of 38 C.F.R. § 4.16(a) and there is evidence of 
current service-connected unemployability in the claimant's 
claims file, VA must adjudicate the claim for a total 
disability rating based on individual unemployability (TDIU).  
Norris v. West, 12 Vet. App. 413 (1999).

The veteran has provided a history of unstable employment 
over many years.  Nevertheless, the evidence reflects that 
the veteran is employed on a part-time basis.

VA regulations provide that marginal employment shall not be 
considered substantially gainful employment.  For purposes of 
determining entitlement to a total rating based on individual 
unemployability, marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  38 C.F.R. § 4.16(a).  The claims folder does not 
contain a record of the veteran's earned income. 

Under the circumstances of this case, and in view of the 
Board's favorable action above, it is the decision of the 
Board that further development of the evidence is desirable 
prior to entry of a final decision.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  All up-to-date VA and private 
treatment records should be secured and 
incorporated into the claims folder.

2.  The veteran should be afforded a 
comprehensive VA social and industrial 
survey to obtain data concerning his 
social and industrial situation.  The 
report of the survey should include 
information as to the veteran's 
employment history, to include the types, 
length and places of his employment, as 
well as the reasons for termination of 
each job and the income earned at each 
job.  The report should also include data 
regarding the veteran's current 
situation, to include information 
concerning his social adjustment at home 
and in the community; current behavior 
and recent health; the nature and extent 
of present symptoms; and any other data 
concerning the functional impairment 
resulting from the service-connected 
psychiatric disorder.

3.  Thereafter, the RO should review the 
record and determine whether or not the 
veteran's employment may be defined as 
"marginal" and, if so, whether he is 
entitled to a total rating based on 
unemployability resulting from service-
connected disability.

4.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an opportunity for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

